Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rotation axis that is above the arcuate lower surface in the upright position and in the tilted position” (claim 1, line 19) must be shown or the feature(s) canceled from the claim(s). A thorough search revealed a single mention of the term “axis” in paragraph 39, but does not include a figure number much less reference character. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 & 19-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure did not include at the time of filing description of wherein an axis of rotation is above an arcuate lower surface in an upright position and in a tilted position.	
The only reference to axis appears in paragraph 39, and fails to include where the axis of rotation is located much less that the axis of rotation is above the arcuate lower surface:
[0039] Tilt frame 120 may have an arcuate lower surface 120a shaped to complement the curvature of the arcuate upper surface 114a of base 114 and/or to enable tilting of the tilt frame 120 about the desired axis of rotation. In some embodiments, tilt frame 120 may include a plurality of plates 122 or pairs of plates 122, each with a respective arcuate surface, and the arcuate surfaces may collectively form the arcuate lower surface 120a. Alternatively, arcuate lower surface 120a may be formed in some other manner, such as by coupling a curved sheet of metal, plastic, or other material to all of the plates 122 to form a single continuous arcuate surface, or coupling multiple sheets of material to respective groups of the plates to form multiple arcuate surfaces.
Nor does the description give dimensions of arcs or radius’ such that a skilled artisan would know where the axis is. Further complicating is the vague use of the term “desired” in paragraph 38, essentially leaving the location to prohibitive guesswork. Best efforts were made to reconstruct am axis of rotation based on the arcuate surface 120a yields an axis that is at a level of reference character #130 in FIG. 4F (reproduced below). As shown the axis is not above when in the upright position.

    PNG
    media_image1.png
    275
    433
    media_image1.png
    Greyscale

Consequently, the disclosure did not include at the time of filing description of an axis of rotation that is above an arcuate lower surface in an upright position and in a tilted position.	
Claims 2-8 & 19-30 are rejected by virtue of depending from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 & 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to claim 1, lines 19, 20 the axis of rotation being above the arcuate lower surface in the upright and tilted positions is indefinite insomuch as its new matter.
Claim 19 recites the limitation "the primary knee assembly" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the primary knee assembly" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 & 19-30 are rejected by virtue of depending from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 4, 5, 6, 7, 8 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2,498,740) in view of Newnes (US 5,879,129) and Gilmour (US 4,813,843).
	Miller discloses a tilt hoist comprising:
a rotation table, wherein a rotation table includes 
a tilt frame with an arcuate lower surface 33; and 
a support base 11 with a frame 11, such that a tilt frame is movable in opposite rotary directions relative to a support base, along an arcuate path, to thereby rotate about an axis of rotation 13; and
a platform assembly 10 coupled with a tilt frame and having a first support surface 15 (or 19) and a second support surface 18 (or 24) that is transverse to a first support surface,
wherein a tilted frame is movable along an arcuate path to rotate about an axis of rotation between an upright position (position A in FIG. 5) in which a first support surface is generally vertical and a tilted position (position B in FIG. 5) in which a first support surface is inclined,
wherein a platform assembly is operable to support a stack 25 on a second support surface while a tilt frame is in an upright position and to move a stack  along a first support surface while a tilt frame is in a tilted position.
Miller discloses a tilt frame with an arcuate lower surface and a support base and does not disclose a support base with contact members configured to movably engage an arcuate lower surface. Miller also discloses supporting a stack on a second support surface and does not disclose a stack of lumber or an axis of rotation 13 that is above an arcuate lower surface in an upright position and in a tilted position.
	Newnes discloses-
a platform assembly 14 coupled with a tilt frame and having a first support surface 14a and a second support surface 16 that is transverse to a first support surface,
wherein a platform assembly is operable to support a stack of lumber 18 on a second support surface16  while a tilt frame is in an upright position (FIG. 1) and to move a stack of lumber along a first support surface while a tilt frame is in a tilted position (FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Miller to provide a second support surface that can move a stack of lumber along a first support surface, as taught by Newnes, wherein “some long loads of lumber (particularly long thin lumber) can hang up on the unsupported end causing the lumber to come off the tilt hoist skewed and then bunched up, where the operator would then have to shut down the tilt hoist and the outfeed transfer and then unscramble the lumber by hand before restarting the outfeed transfer and tilt hoist.”
	Gilmour discloses-
a tilt frame with an arcuate lower surface 22, 23; and 
a support base with a frame and a plurality of contact members 38, 40 coupled to a frame, wherein a support base is configured to support a tilt frame on contact members, and contact members are configured to moveably engage an arcuate lower surface of a tilt frame, such that a tilt frame is movable in opposite rotary directions relative to a support base, along an arcuate path, to thereby rotate about an axis of rotation; and
wherein an axis of rotation 20 is above an arcuate lower surface 22, 23 in an upright position (FIG. 2) and in a tilted position (FIG. 1).	
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Miller to include a plurality of contact members and axis of rotation that is above an arcuate lower surface in an upright position and in a tilted position, as taught by Gilmour, such that the longitudinal center of mass of the article to be tilted can be aligned with the axis of rotation
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Newnes ‘129 and Gilmour and further in view of Newnes (US 5,795,126) and
Miller discloses a plurality of conveyor chains 19, 19 to raise and lower support surfaces 24. Miller does not disclose a plurality of conveyor chains or belts coupled with a primary knee and a conveyor drive. Newnes ‘126 discloses a primary knee assembly 14, 16 and a secondary knee assembly 16. The primary knee assembly includes a plurality of conveyor chains or belts (C5/L21: “hydraulic ram 34 (or other hoisting means, such as chain, or cable, or ball screws”) may be actuated to translate hoist arms 16 in direction "B" along tilt masts 14”)  coupled with respective primary knees and a conveyor drive that is selectively operable to drive conveyor chains or belts to thereby move a stack of lumber along primary knees toward a platform while a tilt frame is in an upright position. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Miller to include a primary knee assembly that includes a plurality of conveyor chains or belts coupled with respective primary knees and a conveyor drive that is selectively operable to drive conveyor chains or belts to thereby move a stack of lumber along primary knees toward a platform while a tilt frame is in an upright position, as taught by Newnes ‘126, thereby improving on a “constant supply rate” without incidence of waiting for a next stack to be supplied to an outfeed conveyor.
Allowable Subject Matter
Claims 20, 21, 22, 23 & 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652